Case: 18-15028    Date Filed: 11/18/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-15028
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket Nos. 1:10-cv-00754-RWS,
                       1:05-cr-00479-RWS-AJB-3


CEDRIC LAMAR JACKSON,
a.k.a. Detroit,

                                                           Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (November 18, 2019)



Before JORDAN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 18-15028       Date Filed: 11/18/2019        Page: 2 of 4


       Cedric Lamar Jackson, a counseled federal prisoner, appeals the district

court’s denial of his 28 U.S.C. § 2255 motion to vacate after the district court

granted a certificate of appealability (COA). 1 Lamar contends his counsel was

ineffective for incorrectly advising him he would not have to register as a sex

offender if he took a plea, undermining the voluntariness of his plea. After review, 2

we affirm the district court.

       In May 2006, Jackson pled guilty to Count One of his superseding

indictment. Among other things, that Count charged him with conspiracy to traffic

for commercial sex acts, in violation of 18 U.S.C. § 1591(a). Under Georgia law,

any person convicted of a “dangerous sexual offense” on or after July 1, 1996 is

required to register as a sex offender. See O.C.G.A. § 42-1-12(e)(2). Sex

trafficking is not included under the category of “dangerous sexual offenses” for




       1
          If the district court issues a COA, but fails to enumerate specific issues for review, we
are not deprived of appellate jurisdiction. Putman v. Head, 268 F.3d 1223, 1227-28 (11th Cir.
2001). Instead, we do one of two things: (1) remand to the district court for enumeration of
issues; or (2) retain jurisdiction and rule on those issues raised by the prisoner that we deem
worthy of a COA. Id. at 1228. To merit a COA, a movant must make “a substantial showing of
the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The movant satisfies this
requirement by demonstrating that “reasonable jurists would find the district court’s assessment
of the constitutional claims debatable or wrong,” or that the issues “deserve encouragement to
proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). We can
review Jackson’s challenge because he has made a substantial showing of a denial of the right to
effective assistance of counsel. See 28 U.S.C. § 2253(c)(2); Slack, 529 U.S. at 484.
       2
          In § 2255 proceedings, “we review legal conclusions de novo and factual findings for
clear error.” Osley v. United States, 751 F.3d 1214, 1222 (11th Cir. 2014). We review de novo a
claim of ineffective assistance of counsel, which is a mixed question of law and fact. Id.
                                                 2
                  Case: 18-15028      Date Filed: 11/18/2019     Page: 3 of 4


convictions occurring prior to June 30, 2015. See O.C.G.A. § 42-1-12(a)(10)(A),

(B).

       After Jackson pled guilty, the Sex Offender Registration and Notification

Act (SORNA), 34 U.S.C. § 20901 et seq., was enacted on July 27, 2006, and

applies retroactively to all sex offenders.3 See United States v. Dean, 604 F.3d
1275, 1276 (11th Cir. 2010); United States v. Madera, 528 F.3d 852, 856, 858-59

(11th Cir. 2008). A person convicted of conspiracy to commit sex trafficking is

required to register with the sex offenders registry maintained by the jurisdiction in

which the person resides. 34 U.S.C. § 20911(1) (defining “sex offender”), (5)

(defining “sex offense”), Id. § 20913(a) (requiring registration), (b) (governing

initial registration).

       Jackson’s ineffective assistance claim fails because he cannot show his

counsel’s performance was deficient. See Strickland v. Washington, 466 U.S. 668,

687 (1984) (providing to make a successful claim of ineffective assistance of

counsel, a defendant must show that: (1) counsel’s performance was deficient; and

(2) the deficient performance prejudiced the defendant). Even if Jackson’s counsel

did advise him that he would not have to register as a sex offender, such advice

was not deficient because counsel was legally correct at the time the advice was

given. Jackson was a Georgia resident at the time of his plea, and as a person with


       3
           SORNA was originally located at 42 U.S.C. § 16901 et seq.
                                                3
              Case: 18-15028     Date Filed: 11/18/2019    Page: 4 of 4


a sex trafficking conviction, he was not required to register as a sex offender under

Georgia law. See O.C.G.A. § 42-1-12(a)(10)(A), (B), (e)(2). And while the parties

concede Jackson is now required to register under SORNA, that statute had not yet

been enacted when Jackson pled guilty and counsel was not required to anticipate

its enactment. See United States v. Ardley, 273 F.3d 991, 993 (11th Cir. 2001)

(stating an attorney’s failure to anticipate a change in the law does not constitute

ineffective assistance). Accordingly, Jackson’s counsel was not deficient and his

claim of ineffective assistance of counsel fails. See Strickland, 466 U.S. at 687.

      AFFIRMED.




                                           4